DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 3, 4, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (JP 2008/168843 A).
As to claim 1, Hattori discloses in spoiler device having claimed:
a.	an active air dam notification method, comprising: transitioning an air dam of a vehicle vertically between a first position and a second position, the air dam vertically higher when the air dam is in the first position than when the air dam is in the second position; and providing an alert to a user, the alert indicating that the air dam is transitioning read on Page 2, Para. 7, (in the spoiler device of this configuration, when the rear spoiler performs a closing operation in which the rear spoiler moves from the deployed state to the retracted state, it is possible to execute a warning activation operation that notifies the surroundings of the storage of the rear spoiler. Since this alerting action is a unique action different from the closing action normally performed by the rear spoiler, a person outside the vehicle can visually recognize the alerting action. That is, a person outside the vehicle can quickly and easily recognize that the rear spoiler is about to close when the rear spoiler starts closing when the vehicle is stopped or when the vehicle is running at a low speed before the vehicle stops. can do).
As to claim 7, Hattori further discloses:
a.	wherein the alert is an audible alert read on Page 7, Para. 8, (When the spoiler device 100 executes the above-described alert activation operation, a warning sound or a warning sound may be used in combination).
As to claim 4, Hattori further discloses:
a.	wherein the alert is a visual alert read on Page. 2, Para. 7, (Since this alerting action is a unique action different from the closing action normally performed by the rear spoiler, a person outside the vehicle can visually recognize the alerting action).
As to claim 15, Hattori further discloses:
a.	wherein the vehicle is moving during the transitioning and the providing read on Page 2, Para. 4, (For this reason, when the spoiler device starts to close when the vehicle stops or is running at a low speed before stopping, the spoiler device continues to move for a while after the vehicle has completely stopped).
As to claim 20, Hattori further discloses:
a.	an air dam of a vehicle; an actuator assembly that transitions the air dam between a raised position and a lowered position; and a notification system that provides an alert to a user, the alert indicating that the air dam is transitioning read on Page 2, Para. 7, (in the spoiler device of this configuration, when the rear spoiler performs a closing operation in which the rear spoiler moves from the deployed state to the retracted state, it is possible to execute a warning activation operation that notifies the surroundings of the storage of the rear spoiler. Since this alerting action is a unique action different from the closing action normally performed by the rear spoiler, a person outside the vehicle can visually recognize the alerting action. That is, a person outside the vehicle can quickly and easily recognize that the rear spoiler is about to close when the rear spoiler starts closing when the vehicle is stopped or when the vehicle is running at a low speed before the vehicle stops. can do).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2, 5-7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Haffner (DE 202009002106 U1).
As to claim 2, Hattori further discloses:
a.	providing a first type of alert when the active air dam is transitioning from the first position to the second position read on Page 2, Para. 7, (in the spoiler device of this configuration, when the rear spoiler performs a closing operation in which the rear spoiler moves from the deployed state to the retracted state, it is possible to execute a warning activation operation that notifies the surroundings of the storage of the rear spoiler. Since this alerting action is a unique action different from the closing action normally performed by the rear spoiler, a person outside the vehicle can visually recognize the alerting action. That is, a person outside the vehicle can quickly and easily recognize that the rear spoiler is about to close when the rear spoiler starts closing when the vehicle is stopped or when the vehicle is running at a low speed before the vehicle stops. can do).
Hattori does not explicitly teaches providing a second, different type of alert when the active air dam is transitioning from the second position to first position.
However, Haffner cures this deficiency by teaching that it may be beneficial providing a second, different type of alert when the active air dam is transitioning from the second position to first position read on Page 2, Para. 4, (in summary, the warning light indicates the following states: - Retracted, the indicator light has gone out - Rear spoiler is moving (extend or retract), the indicator light flashes - The rear spoiler is fully extended in its end position, the indicator lights permanently).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the control indicator for the rear spoiler control / rear spoiler position of various porsche vehicles of Haffner into Hattori in order to provide an actuator for driving the spoiler so that the spoiler can be stored and deployed according to the traveling state of the vehicle.
	As to claim 5, Haffner further teaches:
a.	wherein the visual alert is displayed within an instrument cluster of the vehicle read on Page 1, Para. 2, (Porsche models such as the Porsche Carrera 911 model 996 convertible leaves the rear spoiler from the interior while driving not observed. As a driver, you have no way the condition of the rear spoiler, whether off or retracted, whether at Extend or retract, see. through the rear spoiler indicator can be the condition of the rear spoiler to make visible. Note: The driver is in the vehicle to see the warning light).
As to claim 6, Haffner further teaches:
a.	providing the alert by adjusting light emitted by an illumination system of the vehicle read on Page. 1, Para. 8, (As soon as the spoiler extends, its motor is supplied with 12 V voltage. This tension will tapped from the indicator and by means of a flashing LED converted into a flashing frequency and to the actual indicator light forwarded. The warning light then indicates by a flashing signal, that the spoiler is currently moving, logically expands).
As to claim 7, Haffner further teaches:
a.	wherein adjusting the light comprises flashing the light read on Page. 1, Para. 8, (As soon as the spoiler extends, its motor is supplied with 12 V voltage. This tension will tapped from the indicator and by means of a flashing LED converted into a flashing frequency and to the actual indicator light forwarded. The warning light then indicates by a flashing signal, that the spoiler is currently moving, logically expands).
As to claim 9, Haffner further teaches:
a.	wherein the illumination system is an ambient lighting system of the vehicle read on Page. 2, Para. 7, (Since this alerting action is a unique action different from the closing action normally performed by the rear spoiler, a person outside the vehicle can visually recognize the alerting action).
As to claim 14, Haffner further teaches:
a.	providing the alert to the user within a passenger compartment of the vehicle read on Page 1, Para. 2, (Porsche models such as the Porsche Carrera 911 model 996 convertible leaves the rear spoiler from the interior while driving not observed. As a driver, you have no way the condition of the rear spoiler, whether off or retracted, whether at Extend or retract, see. through the rear spoiler indicator can be the condition of the rear spoiler to make visible. Note: The driver is in the vehicle to see the warning light).

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Haffner and further in view of 伊藤 浩史 (hereinafter Ito Hiroshi JP 3817780 B2).
As to claim 8, Hattori in view of Haffner does not explicitly teaches wherein adjusting the light comprises changing a color of the light. 
However, Ito Hiroshi cures this deficiency by teaching that it may be beneficial providing 
wherein adjusting the light comprises changing a color of the light read on Page 24, Para. 1 (as a result, the warning operation can be performed using red and yellow light, and the driver can be warned with light of various colors similar to traffic signals. The yellow light is visually recognized by other road users and is not mistaken for a signal light, a direction indicator, a brake light, or the like, and the user can be surely given a visual warning regarding abnormal approach by the LED light).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the control indicator for the rear spoiler control / rear spoiler position of various porsche vehicles of Ito Hiroshi into Hattori in view of Haffner in order to provide emits an arbitrary color using a light emitting diode (“LED”), to an abnormal approach warning display device that gives a visual warning to a user.

9.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Heurlin (CN 104228737 B).
As to claim 10, Hattori does not explicitly teaches providing the alert by vibrating a steering wheel of the vehicle.
However, Heurlin cures this deficiency by teaching that it may be beneficial providing the alert by vibrating a steering wheel of the vehicle read on Page 7, Para 4, (the device 13 may include an actuator, a piezoelectric motor, or the like, arranged to vibration such as vehicle seat or steering wheel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the for controlling vehicle safety air bag status display apparatus, vehicle and method of Heurlin into Hattori in order to provide a tactile alarm, so the vehicle operator alert can be enhanced.
As to claim 11, Heurlin further teaches:
a.	providing the alert by vibrating a seat of the vehicle read on Page 7, Para 4, (the device 13 may include an actuator, a piezoelectric motor, or the like, arranged to vibration such as vehicle seat or steering wheel).

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Keith Allen (TR 201513520 A2).
As to claim 12, Hattori does not explicitly teaches further comprising providing the alert by inflating or deflating a seat of the vehicle.
However, Keith Allen cures this deficiency by teaching that it may be beneficial providing the alert by inflating or deflating a seat of the vehicle read on Page 1, Para. 4 – Page. 2, Para 1, (according to one aspect of the present invention, a lane change warning system for a vehicle includes a seat with an inflatable bladder and a vibration unit 25 attached to the pouch within a positional input device. A controller communicates with the positional input device/e vibration unit and includes an electronic circuitry that is programmed to detect a departure from the lane based on the incoming signal and to cause the vibration unit to vibrate accordingly).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the vehicle seat control method, storage medium, and electronic device of Keith Allen into Hattori in order to provide a warning system for a vehicle includes a positional input device, the seat with inflatable pouch inside, and a vibrator unit attached to the pouch and a controller communicates with the positional input device and the jitter unit and includes an electronic circuitry programmed to detect lane departure based on the signal from the positional input device and to cause the pulsator to vibrate in response to inform the driver without distraction. 

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Wehner (US 3866854 A).
As to claim 13, Hattori does not explicitly teaches further comprising providing the alert by cinching a restraint device.
However, Wehner cures this deficiency by teaching that it may be beneficial further comprising providing the alert by cinching a restraint device read on Col. 4, Lines 45-60, (FIG. 6 shows the alarm system as it operates in conjunction with the seat belt locking mechanism already described. The alarm system provides a visual or audible alarm until the belt 10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the vehicle seat control method, storage medium, and electronic device of Wehner into Hattori in order to provide a reliable locking arrangement for a seat belt in which an alarm signal output is provided for through an operating element for the locking means which is operated responsive to the reel or drum rotation in the unwind direction for a predetermined number of revolutions.. 

Allowable Subject Matter
12.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.
Claims 17-19 are also objected to as being directly or indirectly dependent of claim 15.

Citation of pertinent Prior Arts
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
14.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689